                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

VINCENT D. ROBERSON                                     CIVIL ACTION NO. 19-1285

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

OUACHITA CORRECTIONAL                                   MAG. JUDGE KAREN L. HAYES
CENTER, ET AL.

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Vincent D.

Roberson’s claims are DISMISSED WITH PREJUDICE as duplicative, frivolous, and

malicious.

        MONROE, LOUISIANA, this 27th day of November, 2019.




                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
